
	
		I
		112th CONGRESS
		1st Session
		H. R. 2540
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Attorney General to establish and operate a
		  toll-free nationwide telephone hotline through which individuals may obtain
		  information on voting in elections for Federal office and report information on
		  problems encountered in voting in such elections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Protection Hotline Act of
			 2011.
		2.FindingsCongress finds as follows:
			(1)At the Federal, State, and local levels,
			 government funding supports well-intentioned voter hotlines that are not fully
			 utilized because of a lack of access to information on such programs by the
			 public at-large. All 50 states and the District of Columbia have at least one
			 voter hotline in addition to an unprecedented amount of privately funded voter
			 hotlines, all with different telephone numbers. The multiplicity of resources
			 makes it difficult for voters to identify the correct hotline for their needs,
			 which may result in voters who have immediate or urgent needs abandoning their
			 effort to vote.
			(2)The Department of Justice has declared that
			 a national telephone number or hotline on voting information is an important
			 tool to facilitate the voting process, and has established a hotline through
			 which individuals may obtain this kind of information. Notwithstanding the
			 existence of the hotline, voting irregularities were still rampant, as
			 evidenced by a number of problems that occurred during the 2008 election cycle,
			 including the following:
				(A)Virginia voters who registered through the
			 Department of Motor Vehicles or via third party groups reported never receiving
			 a registration card. In other cases, they arrived at their polling places only
			 to find their names missing from the voter rolls. Some voters did not fill out
			 their registration paperwork correctly, but were not notified of this until
			 well after the registration deadline of October 6. There were reports in one
			 location all seven voting machines in the building had failed and that there
			 were no paper ballots available. Voters at that polling place waited in line
			 for an extraordinary 7 hours and 15 minutes to vote.
				(B)St. Louis voters
			 who had submitted change of address forms several weeks prior to Election Day
			 found that these forms had not been processed by Election Day.
				(C)On December 2, the
			 New York Post reported that more than 3,500 voter registration forms were
			 shipped to the New York City Board of Elections on September 10, only to sit in
			 a box until November 6, 2 days after the election. Of these voters, those who
			 cast provisional ballots had their votes counted, but it is unclear how many
			 other voters were turned away at the polls.
				(D)Pennsylvania
			 voters in cities reported not receiving absentee ballots by Election Day. This
			 caused additional problems at polling places on Election Day, as some of those
			 who feared their votes would go uncounted took time away from family
			 obligations, work, or struggled with a disability to get to their polling
			 place. Upon arrival, they were told they would be unable to vote in person
			 since they had already requested an absentee ballot.
				(E)Voters at poorly
			 prepared poll locations in Los Angeles County and elsewhere in California began
			 reporting ballot shortages in the early afternoon on Election Day. Many people
			 who went to the wrong polling place were incorrectly instructed to vote
			 provisionally instead of being sent to the correct location. At one polling
			 place, provisional ballots were handed out because so many voters were unaware
			 that their poll location had changed and had gone to the wrong location. In
			 other places, voters were not offered provisional ballots even when they were
			 warranted, for example, when paper ballots were requested or when regular
			 ballots were running out. In all, nearly 1,000,000 people voted by provisional
			 ballot in California.
				(F)Wait times of 6
			 hours were reported for early voting in Franklin County, Ohio, leading to
			 people leaving the line without voting. Wait times of between 2 and 10 hours
			 were reported during early voting at multiple Georgia locations.
				(3)The fifteenth amendment to the Constitution
			 protects the right of citizens to vote, yet every election cycle, the voting
			 rights of thousands of citizens are denied or abridged due to factors ranging
			 from misinformation to wholesale intimidation. For example:
				(A)In the 2004 presidential election, voters
			 reported receiving calls telling them to report to the polls to vote the day
			 after Election Day, that the polling location had changed, and that they would
			 only be allowed to vote if they brought four separate forms of identification
			 to the poll. In 2008, in southern Virginia and at George Mason University in
			 the northern part of the state, official-looking fliers “informed” voters that,
			 because of projected high turnout, Democrats should wait and vote on November
			 5, 2008, the day after the election. North Carolina voters complained of
			 misleading calls that provided inaccurate information regarding absentee ballot
			 deadlines.
				(B)Michigan poll
			 workers were often unaware that Michigan voters who did not have a
			 government-issued photo ID could vote after signing an affidavit.
				(C)In 2008, fliers
			 distributed and posted in a west Philadelphia neighborhood claimed that any
			 violation as simple as an unpaid parking ticket would render citizens
			 ineligible to vote and subject to arrest at the polls. A flier disseminated on
			 the campus of Drexel University in Philadelphia warned that undercover officers
			 would be present at the polls, looking for voters with outstanding warrants or
			 parking violations.
				(D)In Virginia,
			 Michigan and Colorado, students were told that if they registered to vote where
			 they went to school (instead of at their parents’ address) they could lose
			 their healthcare, financial aid, and jeopardize their parent’s taxes, all false
			 claims.
				(E)In 2008, the
			 non-profit group Minnesota Majority, pretending to be from the Secretary of
			 State's office, made calls to voters questioning their registrations in a
			 supposed attempt to uncover voting irregularities.
				(F)Twelve Ohio
			 counties released sample paper ballots that split the presidential contest over
			 two columns for the November election. A study found that this particular
			 layout often confuses voters and causes them to double-vote, which ultimately
			 disqualifies the ballot.
				3.Voter information
			 hotline
			(a)Establishment
			 and Operation of telephone serviceThe Attorney General, in consultation with
			 State election officials, shall establish and operate a toll-free telephone
			 service, using a telephone number that is accessible throughout the United
			 States and that uses easily identifiable numerals, through which individuals
			 throughout the United States—
				(1)may obtain
			 information on voting in elections for Federal office, including information on
			 how to register to vote in such elections, the hours of operation of polling
			 places, and how to obtain absentee ballots; and
				(2)may report
			 information to the Attorney General on problems encountered in registering to
			 vote or voting, including incidences of voter intimidation or
			 suppression.
				(b)Voter Hotline
			 Task Force
				(1)Appointment by
			 attorney generalThe Attorney General shall appoint individuals
			 (in such number as the Attorney General considers appropriate) to serve on a
			 Voter Hotline Task Force to provide ongoing analysis and assessment of the
			 operation of the telephone service established under this Act, and shall give
			 special consideration in making appointments to the Task Force to individuals
			 who represent civil rights organizations.
				(2)EligibilityAn
			 individual shall be eligible to serve on the Task Force under this subsection
			 if the individual meets such criteria as the Attorney General may establish,
			 except that an individual may not serve on the task force if the individual has
			 been convicted of any criminal offense relating to voter intimidation or voter
			 suppression.
				(3)Term of
			 serviceAn individual appointed to the Task Force shall serve a
			 single term of 2 years. A vacancy in the membership of the Task Force shall be
			 filled in the same manner as the original appointment.
				(4)No compensation
			 for serviceMembers of the
			 Task Force shall serve without pay, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
				(c)Bi-Annual report
			 to CongressNot later than March 1 of each odd-numbered year, the
			 Attorney General shall submit a report to Congress on the operation of the
			 telephone service established under this Act during the previous 2 years, and
			 shall include in the report—
				(1)a
			 compilation and description of the reports made to the hotline by individuals
			 citing instances of voter intimidation or suppression; and
				(2)an assessment of
			 the effectiveness of the service in making information available to all
			 households in the United States with telephone service.
				4.Authorization of
			 appropriations
			(a)AuthorizationThere are authorized to be appropriated to
			 the Attorney General for fiscal year 2011 and each succeeding fiscal year such
			 sums as may be necessary to carry out this Act.
			(b)Set-Aside for
			 outreachOf the amounts appropriated to carry out this Act for a
			 fiscal year pursuant to the authorization under subsection (a), not less than
			 15% shall be used for outreach activities to make the public aware of the
			 availability of the telephone service established under this Act.
			
